GARDEN, JUDGE:
Claimants are the owners of property located on State Route 12 at Ada in Mercer County, West Virginia, which they purchased in 1974.
Across State Route 12, on the north side, is situated a drainpipe whose ends became clogged with dirt during the summer of 1978. As a result, claimants’ property suffered damage from water which flowed across the highway during heavy rains. On September 10, 1978, hard rain washed into the drainage ditch on State Route 12, across the roadway, and onto the Underwood property. Claimants’ basement became flooded, cracking the basement wall and bowing the cinder block foundation. The total amount of damages as indicated by the evidence was $3,777.09.
Testifying on behalf of the respondent was Mr. Elwood Simons, Mercer County Superintendent of the Department of Highways. According to Mr. Simons, the ditch line along Route 12 was cleaned some time during the summer of 1978, but he could not recall the exact date.
A registered professional engineer, Mr. Bruce Leedy, also offered testimony on behalf of the respondent. Mr. Leedy stated that the cracks in the basement wall of claimants’ structure were Rue to foundation failure caused when the weight imposed on the foundation on the footer became too much for the bearing capacity of the soil beneath. Plowever, he further stated that the damage may have occurred as the result of excess water or a saturated condition in the soil, which would have aggravated the footer condition to the point where cracking occurred.
*243From the evidence, the Court finds that the drain was located in the ditch along the State highway and it was the responsibility of the respondent to maintain. Respondent’s failure to maintain the drain caused water to flow across the road and onto claimants’ property, damaging it extensively. See Stevens v. Dept. of Highways, 12 Ct.Cl. 180 (1978), and Taylor v. Dept. of Highways, 12 Ct.Cl. 261 (1979). Therefore, the Court makes an award to the claimants in the amount of $3,777.09.
Award of $3,777.09.